Citation Nr: 1408869	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO. 09-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for joint disease.

5. Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In that decision, the RO denied service connection for all of the claims currently on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's current right ear hearing loss is not considered disabling for VA purposes.

2. Tinnitus has not been shown to be causally or etiologically related to an in-service event, injury or disease.

3. A diagnosis of joint disease has not been rendered at any time during the pendency of this claim.

4. A diagnosis of a right hip disability has not been rendered at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3. The criteria for service connection for joint disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in July 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in April 2008. The examination was adequate because the examiner considered and addressed the Veteran's contentions, used the Maryland CNC test, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. The Board notes that the examiner indicated that the claims file was not provided for the examination. However, the fact that the claims file was not reviewed does not per se render an examination inadequate. Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-03 (2008). Here, the examiner's opinion was entirely based on objective audiometric testing, and therefore the examiner was informed of all of the relevant facts, in this case the Veteran's hearing threshold levels, to render an opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for right ear hearing loss. See id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was also provided with a VA general medical examination in March 2008 with respect to his claims for service connection for joint disease and a right hip disability. The examination was adequate because the examiner addressed the Veteran's contentions, conducted a thorough medical examination, and provided a sufficient supporting rationale. Again, the Board notes that the claims file was not reviewed in conjunction with the examination. However, that fact does not render the entire examination inadequate. Rodriguez-Nieves, 22 Vet. App. at 302-03. In this case, the examiner was orally informed of the Veteran's medical history by the Veteran himself, in conjunction with a full physical evaluation. Further, review of the claims file would not have provided the examiner with any additional relevant information. The documents associated with the claims file do not contain diagnoses of either a right hip disability or a joint disability. While there are notations of complaints by the Veteran of general joint pain and right hip pain, the examiner was informed of these complaints by the Veteran during the examination. 

Between the Veteran's own account of his physical history and the objective examination conducted by the examiner, the Board finds that the examiner was aware of all of the relevant facts necessary to render and expert opinion as to the presence of a joint disability and a right hip disability. As such, the Board finds the March 2008 examination to be a sufficient basis upon which to reach a decision on the claims for service connection for a joint disability and a right hip disability. See id.; Barr, 21 Vet. App. at 312.
Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Right Ear Hearing Loss

The Veteran contends he is entitled to service connection for right ear hearing loss. For the reasons stated below, the Board finds that service connection for right ear hearing loss is not warranted on a direct or presumptive basis.

In addition to the principles laid out above, with respect to claims for service connection for hearing loss impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

First, service connection for bilateral hearing loss is not warranted on a direct basis. The Veteran has stated that he currently has right ear hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence of record.

The result of the Veteran's April 2008 VA examination is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
15
LEFT
20
25
30
50
40

The Veteran's puretone threshold average in the right ear was 14 decibels and his Maryland CNC speech discrimination score was 96 percent in the right ear. No other post-service audiometric testing is of record.

Based on this medical evidence, the Veteran's right ear hearing loss is not considered a disability for VA purposes. The Veteran's hearing threshold in his right ear has at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory threshold is not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's right ear hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability under the law, and as a result service connection for right ear hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

Second, right ear hearing loss cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309(a). Sensorineural hearing loss, although not specifically enumerated, is considered to be a chronic disease as it is an "organic diseases of the nervous system," and therefore can be presumptively service-connected. 38 C.F.R. § 3.309(a). However, as already established, there is no competent evidence of record indicating a current diagnosis of right ear hearing loss for VA purposes. As such, service connection based on the presumption in favor of chronic diseases cannot be granted.

Finally, service connection for right ear hearing loss is not warranted based on continuity of symptomatology. 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331. As stated in the previous paragraph, while sensorineural hearing loss is considered a chronic disease and therefore is eligible for service connection based on continuity of symptomatology, there is no competent evidence of a current diagnosis. Therefore, service connection based on continuity of symptomatology is not warranted. 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.

The preponderance of the competent evidence is against a finding that the Veteran's has a current right ear hearing loss disability for the purposes of direct or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Tinnitus

The Veteran contends he is entitled to service connection for tinnitus. For the reasons stated below, the Board finds that service connection for tinnitus is not warranted on a direct or presumptive basis.

First, direct service connection is not warranted in this case. The Veteran has stated that he currently has tinnitus, which he is competent to report as it is lay observable. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App 370, 374 (2002). Based on this evidence, the Board finds the Veteran has a current disability.
Second, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran served as a maintenance technician while in the Navy, and has stated that his occupational specialty required him to work close to the flight line. The Veteran has also stated that his quarters were close to the flight line, which resulted in significant noise exposure. The Veteran is competent to report the onset of tinnitus as it is lay observable. Jandreau, 492 F.3d at 1377.

However, the Veteran's statements conflict with the medical evidence of record. The Veteran's service treatment records are silent for complaints of tinnitus or other ear problems. Further, the Veteran specifically denied experiencing ringing in his ears on January 2003 and February 2006 post-deployment health assessments. The Veteran also generally denied having any ear problems on his September 2007 health assessment prior to separation from the Navy. These in-service denials of tinnitus undermine the credibility of the Veteran's statements, and as such the Veteran's statements concerning the onset of his tinnitus are of no probative value. As there is no competent and credible lay evidence of record, and the medical evidence is either silent for complaints of tinnitus or reflects specific denials of tinnitus and its symptoms, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease. 

Finally, even assuming the presence of an in-service event, injury or disease, the Board finds the preponderance of the evidence is against a finding of a nexus. The Veteran has attributed his tinnitus to service. While the Veteran is competent to state that he has had tinnitus since a certain point, the Veteran is not competent to opine as to the presence of a causal relationship between his tinnitus and his service, as to do so requires technical medical knowledge. Id.

However, to the extent the Veteran has indicated he has had tinnitus since service, this is in conflict with the medical evidence of record. During his April 2008 VA audiological examination, the examiner indicated that no tinnitus was present. Post-service VA treatment records are also silent for any complaints of tinnitus or its symptoms. While the Veteran has stated that he denied the presence of tinnitus during the April 2008 VA audiological exam as the result of a misunderstanding, such inconsistencies still undermine the credibility, and thereby the probative value, of his statements. As the lay evidence on the issue of nexus is of minimal probative value and the medical evidence does not reflect any complaints of tinnitus or its symptoms since separation from service, the Board finds that the preponderance of the evidence is against a finding of a nexus.

Second, the Veteran's tinnitus cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with tinnitus, which is not a listed chronic disease, and therefore is not eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, even assuming arguendo that tinnitus is encompassed by the listed category of "other organic diseases of the nervous system," the disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The Veteran's post-service treatment records are silent for complaints of tinnitus. Further, the Veteran specifically denied experiencing tinnitus in his April 2008 audiological examination. While the Veteran has stated that he has had tinnitus since service and his denial of tinnitus in April 2008 was a misunderstanding, such inconsistencies still undermine the credibility of the Veteran's statements and thereby render his statements of minimal probative value. As there is no competent and credible evidence of manifestation within one year after service, presumptive service connection for a chronic disease is not appropriate. 38 C.F.R. §§ 3.307, 3.309.

Finally, the Veteran cannot service connect tinnitus on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, tinnitus is not a listed chronic disease and therefore service connection cannot be established via continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.

However, again assuming for the purposes of argument that tinnitus is included under "other organic diseases of the nervous system," continuity of symptomatology has not been shown. The Veteran's service treatment records reflect specific denials of tinnitus in January 2003, February 2006 and September 2007, all of which undermine the Veteran's statements indicating an onset of tinnitus in service. Thus, the preponderance of the competent and credible evidence is against a finding that tinnitus manifested in service to an extent sufficient to identify it and allow for observation sufficient to establish chronicity. 38 C.F.R. § 3.303(b). As such, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, disease or event, or that the Veteran's tinnitus is related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Joint Disease

The Veteran contends he is entitled to service connection for joint disease. For the reasons outlined below, the Board finds that service connection for joint disease is not warranted on a direct or presumptive basis.

First, direct service connection is not warranted. A viable claim for service connection requires competent evidence of a current disability. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223. In this case, there is no competent evidence of record indicating that the Veteran has a currently diagnosed joint disease. While the Veteran has stated that he has a joint disease or condition, he is not competent to diagnose himself with a joint disease as such a determination would require medical expertise. Jandreau, 492 F.3d at 1377. The Veteran has complained of experiencing generalized joint pain on several occasions, which he is competent to report, as pain is lay observable. Id.

During a March 2008 VA examination, the VA examiner diagnosed the Veteran with bilateral shoulder pain, a left hip strain, and a lumbar spine strain, all of which are already service-connected. No diagnosis of a joint disease was given. The Veteran's VA treatment records are likewise silent for a diagnosis of a joint disease, although they reflect numerous complaints by the Veteran of generalized joint pain. While the lay and medical evidence of record does reflect complaints of generalized joint pain, pain alone is not considered to be a disability for VA purposes. Sanchez-Benitez, 13 Vet. App. at 285. Instead, there must be another disability underlying the complaints of pain. Id. As there no lay or medical evidence of a diagnosis of a distinct joint disease underlying the Veteran's complaints of pain, the complaints of pain alone are not sufficient to establish a current disability. As there is not a current disability, direct service connection is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.

Second, the Veteran's claimed joint disease cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran's claimed joint disease is not a listed chronic disease, and therefore is not eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). Even assuming that a joint disease is encompassed by a broader listed disease such as arthritis, there is no competent evidence of record indicating a current diagnosis a joint disease. As such, service connection based on the presumption in favor of chronic diseases cannot be granted. 

Finally, the Veteran cannot service connect his claimed joint disease on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, the Veteran's claimed joint disease is not a listed chronic disease and therefore cannot be service-connected based on continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, even assuming it is included under a broader listed disease such as arthritis, there is no competent evidence of a current diagnosis of a joint disease. Therefore, service connection based on continuity of symptomatology is not warranted.

The preponderance of the evidence is against a finding of a current disability for the purposes of direct or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Right Hip Disability

The Veteran argues he is entitled to service connection for a right hip disability, to include a right hip strain. For the reasons stated below, the Board finds that service connection for a right hip strain is not warranted on a direct or presumptive basis.

First, in order to establish direct service connection, there must be competent evidence of a current disability. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223. Without such evidence, there cannot be a viable claim for benefits. Brammer, 3 Vet. App. 223. The Veteran has stated that he experiences right hip pain. While the Veteran is competent to report symptoms such as pain, the Veteran is not competent to diagnose himself with a right hip disability as to do so requires medical training and expertise. Jandreau, 492 F.3d at 1377. As such, the issue of a current disability must be decided based on the medical evidence of record. 

The March 2008 VA examiner diagnosed the Veteran with bilateral shoulder pain, a left hip strain, and a lumbar strain. However, the examiner provided no diagnosis of a right hip disability. On examination of the Veteran's right hip, the examiner noted a full range of motion with no indication of pain. See 38 C.F.R. § 4.71a, Plate II. The Veteran's VA treatment records are also silent for a diagnosis of a right hip disability, whether it be a right hip strain or otherwise. VA treatment records do reflect complaints of bilateral hip pain, but no underlying disease or disability was diagnosed with respect to the right hip. As stated previously, pain alone is not considered to be a disability, and instead there must be another disability underlying a Veteran's complaints of pain. Sanchez-Benitez, 13 Vet. App. at 285. As there is no diagnosed disability underlying the complaints of right hip pain, the preponderance of the evidence is against a finding of a current right hip disability. As there is no current disability, direct service connection is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.

Second, the Veteran's claimed right hip disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran's right hip disability, to include a right hip strain, is not a listed chronic disease, and therefore is not eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). Even assuming that the right hip disability is encompassed by a broader listed disease such as arthritis, there is no competent evidence of record indicating a current diagnosis of a right hip disability. As such, service connection based on the presumption in favor of chronic diseases cannot be granted. 

Finally, the Veteran cannot service connect his right hip disability on the basis of continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, the Veteran's claimed right hip disability is not a listed chronic disease and therefore service connection cannot be based on continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, even assuming it is included under a broader listed disease such as arthritis, there is no competent evidence of a current diagnosis of a right hip disability. Therefore, service connection based on continuity of symptomatology is not warranted.

The preponderance of the evidence is against a finding of a current right hip disability for the purposes of direct or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for joint disease is denied.

Entitlement to service connection for a right hip disability is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

The Board must remand the issue of service connection for PTSD so that a VA PTSD examination can be provided.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of PTSD, he has reported experiencing several in-service stressors, and there is insufficient competent medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's PTSD is etiologically related to his service.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. The Veteran should be requested to provide further information concerning the stressors claimed in his August 2009 substantive appeal, to include providing the Veteran with VA Form 21-0781, Statement in Support of claim for Service Connection for PTSD.

Any further development deemed necessary with respect to the verification of the Veteran's claimed stressors, to include contacting the Joint Services Records Research Center (JSRRC), should be completed.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA PTSD examination with a psychologist or psychiatrist. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran currently have PTSD according to the diagnostic criteria in the DSM-IV?

b) If yes, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD was incurred in or aggravated by service? 

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


